Por- cuanto, los litigios entre las partes en este .caso han durado por más de quince años;
Por cuanto, como la cuestión principal envuelta com-prende el estado civil y personal de la peticionaria, el cual debe ser solucionado;
Por cuanto, las partes demandadas por muchos años han tenido amplias oportunidades para preparar sus defensas y en particular de tener informes o pruebas sobre la recons-trucción del documento relativo al matrimonio del alegado padre de la peticionaria, tiempo que ahora alcanza hasta dos años desde la última decisión de esta corte;
Por cuanto, la corte estima que el juicio debe celebrarse sin más demoras por razón de la falta de prueba con res-pecto a ese documento;
Por tanto, se ordena se libre el auto perentorio de man-*952damns ordenando al Juez de la Corte de Distrito de Ponce que señale tan pronto como sea posible, el juicio de este caso.